By the Court.
This case comes before the court on a bill filed by ten or more tax payers and is founded on statutes 1837, c. 85, and 1839, c. 60. It is set down by the complainants, to be heard on bill and answer. The question, for what purposes towns are authorized to assess taxes and raise money, is well discussed in Allen v. Taunton, 19 Pick. 485. It is not easy to draw the line with entire precision; but we are of opinion that, for the purpose of abating taxes, especially a particular class of taxes, towns cannot raise money by taxation ; that consequently the interest of the surplus revenue could not be thus lawfully appropriated, and therefore that the bill should be sustained, and the injunction made perpetual

Decree accordingly.